Citation Nr: 0934937	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for hearing loss of the 
left ear.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for Meniere's disease of 
the right ear.

4.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
June 1973 with additional periods of service in the Marine 
Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a June 2009 hearing conducted via 
videoconference.  

The issues of entitlement to service connection for Meniere's 
disease of the right ear and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.	The Veteran suffers from recurrent tinnitus that is 
etiologically related to active service.

2.	The Veteran does not suffer from hearing loss of the left 
ear for VA benefits purposes.




CONCLUSIONS OF LAW

1.	Recurrent tinnitus was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	Left ear hearing loss was not incurred in or aggravated by 
active duty service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in June 2006.  The 
RO's June March 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for left ear hearing loss, and has fully granted the 
Veteran's claim of service connection for recurrent tinnitus.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned, with respect to left 
ear hearing loss, have been rendered moot, notice with 
respect to tinnitus may be provided at the time of 
implementation of the Board's grant herein, and the absence 
of notice regarding these elements should not prevent a Board 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) have also been obtained.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  The Veteran was afforded a VA 
audiological examination in April 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Recurrent Tinnitus

The Veteran contends he is entitled to service connection for 
recurrent tinnitus as a direct result of acoustic trauma 
suffered during active service.  Initially, the Board 
observes the RO has conceded in-service acoustic trauma (see 
June 2006 rating decision); the Board concurs.

The Veteran was afforded a VA examination in April 2007 in 
conjunction with his claim.  After reviewing the evidence of 
record, including service treatment records, and physically 
examining the Veteran, the VA examiner stated that she could 
not provide an etiological opinion without resorting to mere 
speculation.  Specifically, the VA examiner noted that 
tinnitus is often a symptom associated with Meniere's disease 
and, as such, the etiology of the Veteran's tinnitus cannot 
be determined.

However, the Veteran has provided an opinion from J. Samuels, 
a Nurse Practitioner.  In her opinion, Nurse Practitioner 
Samuels notes that tinnitus can be the result of repeated 
exposure to loud noises and, given the circumstances of the 
Veteran's service, his tinnitus could have resulted from his 
period of active service due to the repeated noise exposure.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
found that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Further, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In the instant case, the Board observes that Nurse Samuels' 
opinion indicates only a probability of an etiological 
relationship between the Veteran's current recurrent tinnitus 
and his active service without clearly defining the degree of 
probability.  However, as the Veteran's in-service acoustic 
trauma has been conceded, and in light of no negative 
etiological opinion of record, with the VA examiner 
effectively indicating the possibility of a relationship to 
service, the Board finds the evidence to be in genuine 
equipoise as to whether the Veteran's recurrent tinnitus is 
etiologically related to active service.  As such, in 
resolving all doubt in the Veteran's favor, the Board finds 
that service connection for recurrent tinnitus is warranted.

Left Ear Hearing Loss

The Veteran contends he suffers from a left ear hearing loss 
disability due to acoustic trauma suffered during active 
service.  Certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

Upon review, service medical records are negative for a 
hearing loss disability in the left ear.  Post service 
medical evidence include the reports of an April 2007 VA 
audiology examination. The examination indicated the 
following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

Considering the results of the April 2007 VA examination, it 
is clear that the Veteran does not currently suffer from a 
current left ear hearing loss disability for VA benefit 
purposes.  His puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, were less than 40 in all frequencies, and he 
did not show puretone thresholds of 26 or more in 3 or more 
frequencies in the left ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at this examination.  The 
Veteran has not identified any post-service testing revealing 
the presence of hearing loss disability for VA compensation 
purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of left ear hearing 
loss.  As Veteran has no competence to give a medical opinion 
on the diagnosis of a condition, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran has bilateral sensorineural hearing loss disability 
for VA purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for recurrent tinnitus is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran asserts entitlement to service connection for 
PTSD and Meniere's disease of the right ear.  With respect to 
PTSD, the Board initially observes the Veteran served on 
active duty from July 7, 1971, to June 27, 1973.  Further, 
the Veteran's DD Form 214 reflects service in the Republic of 
Vietnam for the following periods:  October 28 to November 
12, 1972; December 15 to December 19, 1972; January 10 to 
January 18, 1972; and February 5 to February 15, 1973.  He 
has identified several combat-related stressors in connection 
with his claim.  However, the Veteran's combat status has not 
been verified.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2008) (pertaining to combat Veterans).  If 
the claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
Veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In light of the documentation the Veteran has submitted, 
including his testimony and DD Form 214 verifying periods of 
service in Vietnam, it appears likely that the Veteran's 
complete service personnel file may provide additional 
information as to the nature, dates, and locations of the 
Veteran's duties in Vietnam, to include whether the Veteran 
engaged in combat.  Accordingly, the Board finds that the 
Veteran's complete Official Military Personnel File (OMPF), 
including basic and extended service personnel records, 
administrative remarks, disciplinary actions against the 
Veteran, evaluations and orders, may be helpful in attempting 
to corroborate his claimed stressors.  See 38 U.S.C.A. § 
5103A(c).

With regard to Meniere's disease of the right ear, the 
Veteran was provided an audiological examination in April 
2007.  While the VA examiner noted a current diagnosis of 
Meniere's disease of the right ear, no etiological opinion 
was rendered.  The Court has held that once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
finds that a remand is necessary to obtain an etiological 
opinion regarding the Veteran's Meniere's disease of the 
right ear.  

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the Veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the AOJ should ensure that the 
notification requirements and development 
procedures contained in the Court's 
decisions in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully met.

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
following:

i.	The appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, disciplinary actions against 
the Veteran, evaluations and orders.

3.	Contact the Marine Corps Historical Center 
(MCHC) and seek to obtain specific details 
of the Veteran's unit assignment as well 
as any involvement of the Veteran's unit 
in combat activities in the Republic of 
Vietnam at the time the veteran is shown 
to have served in Vietnam.  In this 
regard, the Board again notes the Veteran 
has verified active duty from July 1971 to 
June 1973.

Regarding actions #2 and #3, efforts to 
obtain the foregoing records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

4.	Schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the etiology of his Meniere's 
disease of the right ear.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran's Meniere's disease of 
the right ear is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to his 
active service.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

5.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   








	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


